Fourth Court of Appeals
                               San Antonio, Texas
                                     August 10, 2017

                                   No. 04-17-00292-CV

                  IN THE INTEREST OF K.G., ET AL., CHILDREN,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00298
                          Honorable Peter Sakai, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 18, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk